[FORM OF AGREEMENT]


10.1
TRIMBLE INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT, effective on the date of last
signature (this “Agreement”), is entered into by and between Trimble Inc., a
Delaware corporation (the “Company”), and ______________ (the “Executive”).
W I T N E S S E T H
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders;
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued and undivided
dedication to his duties in the event of any threat or occurrence of a change in
control of the Company.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Bonus” means the annual or quarterly bonuses payable pursuant to the
Company’s Management Incentive Plan or such other plan that provides for the
payment of incentive bonuses as may be, from time to time, authorized by the
Board.
(c)    “Cause” means (i) the Executive’s engagement in acts of embezzlement,
dishonesty or moral turpitude; (ii) the conviction of the Executive for having
committed a felony; (iii) a breach by the Executive of the Executive’s fiduciary
duties and responsibilities to the Company having the potential to result in a
material adverse effect on the Company’s business, operations, prospects or
reputation; or (iv) the repeated failure of the Executive to perform duties and
responsibilities as an employee of the Company to the reasonable satisfaction of
the Board (except in the case of death or disability) that has not been cured
within thirty (30) days after a written demand for substantial performance has
been delivered to the Executive by the Board. The determination of Cause shall
be made by the Board.





--------------------------------------------------------------------------------





(d)    “Change in Control” means the occurrence of any of the following events:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;
(ii)    the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(iii)    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least sixty
percent (60%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or
(iv)    a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment is terminated within the three months prior to a Change in Control,
and the Executive reasonably demonstrates that such termination was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control, then for all purposes of
this Agreement, the date immediately prior to the date of such termination of
employment shall be deemed to be the date of a Change in Control.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Company” means Trimble Inc., a Delaware corporation, and any successor
thereto.
(g)    “Date of Termination” means the date on which the Executive’s employment
by the Company terminates and such termination constitutes a “separation from
service” as defined and applied under Section 409A.
(h)    “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:


2



--------------------------------------------------------------------------------





(i)    the assignment to the Executive of any duties (including a diminution of
duties) inconsistent in any adverse respect with the Executive’s position(s),
duties, responsibilities or status with the Company immediately prior to such
Change in Control;
(ii)    an adverse change in the Executive’s reporting responsibilities, titles
or offices with the Company as in effect immediately prior to such Change in
Control;
(iii)    any removal or involuntary termination of the Executive from the
Company otherwise than as expressly permitted by this Agreement or any failure
to re-elect the Executive to any position with the Company held by the Executive
immediately prior to such Change in Control;
(iv)    a reduction by the Company in the Executive’s rate of annual base salary
as in effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter;
(v)    any requirement of the Company that the Executive (A) be based anywhere
more than twenty-five (25) miles from the facility where the Executive is
located at the time of the Change in Control or (B) travel on Company business
to an extent substantially more burdensome than the travel obligations of the
Executive immediately prior to such Change in Control;
(vi)    the failure of the Company to (A) continue in effect any compensation
plan in which the Executive is participating immediately prior to such Change in
Control, or the taking of any action by the Company which would adversely affect
the Executive’s participation in or reduce the Executive’s benefits under any
such plan (including the failure to provide the Executive with a level of
discretionary incentive award grants consistent with the past practice of the
Company in granting such awards to the Executive during the three-Year period
immediately preceding the Change in Control), (B) provide the Executive and the
Executive’s dependents with welfare benefits (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
in accordance with the most favorable plans, practices, programs and policies of
the Company and its affiliated companies in effect for the Executive immediately
prior to such Change in Control, (C) provide fringe benefits in accordance with
the most favorable plans, practices, programs and policies of the Company and
its affiliated companies in effect for the Executive immediately prior to such
Change in Control, (D) provide the Executive with paid vacation in accordance
with the most favorable plans, policies, programs and practices of the Company
and its affiliated companies as in effect for the Executive immediately prior to
such Change in Control, or (E) continue in effect any severance agreements,
programs or arrangements with the Executive, or in which the Executive was
participating, that were in effect immediately prior such Change in Control,
unless in the case of any violation of any subsections of this Section (h)(vi),
the Executive is permitted to participate in other plans, programs or
arrangements which provide the Executive (and, if applicable, the Executive’s
dependents) with no less favorable benefits at no greater cost to the Executive;


3



--------------------------------------------------------------------------------





(vii)     the Executive no longer being the [TITLE] of the Company or its
successor; or
(viii)    the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 12(b) hereof.
Any event or condition described in Sections 1(h)(i) through (vii) which occurs
prior to a Change in Control, but was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, shall constitute Good Reason following a Change in Control for
purposes of this Agreement (as if a Change in Control had occurred immediately
prior to the occurrence of such event or condition) notwithstanding that it
occurred prior to the Change in Control.
For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason. The Executive’s continued employment shall not
constitute consent to or a waiver of rights with respect to any event or
condition constituting Good Reason. The Executive must provide notice of
termination within ninety (90) days of his knowledge of an event or condition
constituting Good Reason hereunder or such event shall not constitute Good
Reason hereunder. A transaction which results in the Company no longer being a
publicly traded entity shall not in and of itself be treated as Good Reason
unless and until one of the events or conditions set forth in Sections 1(h)(i)
through (vii) occurs.
(i)    “Nonqualifying Termination” means a termination of the Executive’s
employment (i) by the Company for Cause, (ii) by the Executive for any reason
other than Good Reason, (iii) as a result of the Executive’s death or (iv) by
the Company due to the Executive’s absence from his duties with the Company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of the Executive’s incapacity due to physical or mental illness.
(j)    “Pro-Rated Bonus Amount” means an amount equal to the Bonus that is
determined to be payable for the Year in which the Date of Termination occurs,
multiplied by a fraction, the numerator of which is the number of calendar days
that have elapsed between the commencement of the performance period applicable
to the Bonus and the Date of Termination, and the denominator of which is the
total number of calendar days contained in the performance period.
(k)    “Section 409A” means Section 409A of the Code, the related Treasury
Regulations and Internal Revenue Service guidance issued regarding the
application of Section 409A.
(l)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity.


4



--------------------------------------------------------------------------------





(m)    “Target Bonus Amount” means, with respect to any Year, the Participant’s
target Bonus for such Year based upon the Company’s forecasted operational plan.
(n)    “Termination Period” means the period of time beginning with a Change in
Control and ending one (1) year following such Change in Control.
(o)    “Year” means the fiscal year of the Company.
2.    Conversion of Performance Restricted Stock Units Upon a Change in Control.
(a)    Upon a Change in Control, the following shall apply to each outstanding
award of performance-based restricted stock units (“PRSU Award”) held by the
Executive that is granted under any of the Company’s stock option or incentive
plans:
(i)    In the event of a Change in Control that occurs prior to the end of the
performance period applicable to the PRSU Award, (A) the performance period
applicable to the PRSU Award shall be shortened to end on a date preceding the
consummation of the Change in Control selected by the Company (the “Shortened
Performance Attainment Date”), (B) a number of performance stock units shall
vest immediately prior to the Change in Control equal to the product of (1) the
number of performance stock units that become eligible to vest based on the
attainment level of the applicable performance goals (or if the attainment level
cannot then be measured, the target number of performance stock units subject to
the PRSU Award), multiplied by the (2) the Pro Rata Factor (the “Pro Rata
Portion”), and (C) the number of performance stock units equal to the difference
between (1) the number of performance stock units that became eligible to vest
based on attainment of the performance goals and (2) the Pro Rata Portion (the
difference between these two amounts, the “Converted RSUs”), shall vest on the
last day of the performance period applicable to the PRSU Award, provided the
Executive continues employment through such date. The “Pro Rata Factor” means a
fraction, the numerator of which is the number of days that has elapsed between
the date of grant of the PRSU Award and ending on the date that is the Shortened
Performance Attainment Date, and the denominator of which is the total number of
days in the original performance period.
(ii)    The Pro Rata Portion shall be settled within 30 days of the Change in
Control and the Converted RSUs shall be settled within 30 days of the last day
of the performance period.
(b)    For the avoidance of any doubt, any equity awards held by the Executive
that were granted under any of the Company’s incentive plans that were granted
prior to the date hereof and that provide for vesting acceleration upon a Change
in Control shall continue in effect without regard to the provisions of this
Agreement.
3.    Termination of Employment.
(a)    Upon the Date of Termination, the Executive shall be entitled to a lump
sum cash amount equal to the sum of (A) the Executive’s base salary from the
Company and its


5



--------------------------------------------------------------------------------





Subsidiaries through the Date of Termination, and (B) any outstanding Bonus for
which payment is due and owing at such time, in each case to the extent not
theretofore paid;
(b)    If, during the Termination Period, the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then Executive
shall be entitled to the following payments and benefits:
(i)    a lump sum cash payment equal to one hundred and fifty percent (150%) of
the sum of: (A) the Executive’s annual base salary from the Company and its
Subsidiaries in effect immediately prior to the Date of Termination, and (B) the
Target Bonus Amount, payable within five (5) business days following the Date of
Termination;
(ii)    a lump sum cash payment equal to the Pro-Rated Bonus Amount, payable
within sixty-five (65) business days following the end of the performance
period;
(iii)    a cash payment equal to $35,000, representing the cost of COBRA
premiums or medical benefits for a period of fourteen (14) months, payable
within five (5) business days following the Date of Termination;
(iv)    vesting acceleration of outstanding stock options granted under any of
the Company’s stock option or incentive plans that are held by the Executive
immediately prior to the Date of Termination; and
(v)    vesting acceleration of outstanding time-based restricted stock units
(including, without limitation, the Converted RSUs) granted under any of the
Company’s incentive plans that are held by the Executive immediately prior to
the Date of Termination.
(c)    Anything in this Agreement to the contrary notwithstanding, any amount
payable under Section 3(b) hereof that is non-qualified deferred compensation
subject to Section 409A that is payable upon the Date of Termination shall be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, to the Executive on the first
business day that is after the earlier of (i) the date that is six months
following the date of the Executive’s separation from service” within the
meaning of Section 409A or (ii) the date of the Executive’s death, if the
Executive is a “specified employee” within the meaning of Section 409A (as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination), and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code, or any successor provision thereto). Notwithstanding anything herein
to the contrary, if any equity award constitutes non-qualified deferred
compensation that is subject to Section 409A, and settlement of the equity award
pursuant to the provisions of this Agreement would result in adverse tax
consequences under Section 409A, the equity award shall be settled upon the
earliest date upon which the settlement may be made without resulting in adverse
taxation under Section 409A.
4.    Golden Parachute. In the event that the benefits provided for in this
Agreement (together with any other benefits or amounts) otherwise constitute
“parachute payments” within the meaning of Section 280G of the Code and would,
but for this Section 4 be subject to the excise tax


6



--------------------------------------------------------------------------------





imposed by Section 4999 of the Code (the “Excise Tax”), then the Executive’s
benefits under this Agreement shall be either: (i) delivered in full, or (ii)
delivered as to such lesser extent as would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, result in the receipt by the Executive on an after-tax basis, of the
greater amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. In the event of a
reduction of benefits hereunder, the Consulting Firm (as defined below) shall
determine which benefits shall be reduced so as to achieve the principle set
forth in the preceding sentence.  In no event shall the foregoing be interpreted
or administered so as to result in an acceleration of payment or further
deferral of payment of any amounts (whether under this Agreement or any other
arrangement) in violation of Section 409A. Unless the Company and the Executive
otherwise agree in writing, all determinations required to be made under this
Section 4, including the manner and amount of any reduction in the Executive’s
benefits under this Agreement, and the assumptions to be utilized in arriving at
such determinations, shall be made in writing in good faith by Ernst & Young LLP
(the “Consulting Firm”). In the event that the Consulting Firm (or any affiliate
thereof) is unable or unwilling to act, the Executive may appoint a nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Consulting Firm
hereunder). All fees and expenses of the Consulting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Consulting Firm in connection with the performance of the services hereunder.
For purposes of making the calculations required by this Section 4, the
Consulting Firm may make reasonable assumptions and approximations concerning
the application of Sections 280G and 4999 of the Code. The Company and the
Executive shall furnish to the Consulting Firm such information and documents as
the Consulting Firm may reasonably request to make a determination under this
Section 4.
5.    Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
6.    Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving termination of the Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate of Bank of
America from time to time in effect, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
date the Company receives the Executive’s statement for such fees and expenses
through the date of payment thereof; provided, however, that all such
reimbursements must be made no later than the last day of the third calendar
year that begins after the Date of Termination.
7.    Termination of Agreement. This Agreement shall be effective on the date
hereof and shall continue until the first to occur of (a) the termination of the
Executive’s employment with the Company prior to a Change in Control (except as
otherwise provided hereunder), (b) a


7



--------------------------------------------------------------------------------





Nonqualifying Termination, or (c) the termination of the Executive’s employment
following the Termination Period.
8.    Scope of Agreement. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment with the Company or its Subsidiaries, and if
the Executive’s employment with the Company terminates prior to a Change in
Control, the Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that notwithstanding
anything herein to the contrary, any termination of the Executive’s employment
following a Change in Control shall be subject to all of the benefit and payment
provisions of this Agreement.
9.    Section 409A. Notwithstanding anything to the contrary in this Agreement,
the Company may amend the Agreement, or take any other actions, as deemed
necessary or appropriate to (a) exempt any payment or benefit under the
Agreement from Section 409A and/or preserve the intended tax treatment of the
payments or benefits under the Agreement, or (b) comply with the requirements of
Section 409A and thereby avoid the application of any penalty taxes under such
Section, but the Company shall not be under any obligation to make any such
amendment. Nothing in this Agreement shall provide a basis for any person to
take action against the Company based on matters covered by Section 409A,
including the tax treatment of any payment or benefit under the Agreement, and
the Company shall not under any circumstances have any liability to the
Executive, his estate or any other party for any taxes, penalties or interest
due on any payment or benefit under this Agreement, including taxes, penalties
or interest imposed under Section 409A.
10.    Compensation Recoupment. Pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act (the “Act”), any payment or benefit under this
Agreement shall not be deemed fully earned or vested, even if paid or
distributed to the Executive, if such payment, benefit, or any portion thereof
is deemed incentive compensation and subject to recovery, or “clawback” by the
Company pursuant to the provisions of the Act and any rules or regulations
promulgated thereunder or by any stock exchange on which the Company’s
securities are listed (the “Rules”). In addition, the Executive hereby
acknowledges that this Agreement may be amended as necessary and/or shall be
subject to any recoupment policies adopted by the Company to comply with the
requirements and/or limitations under the Act or the Rules, or any other
federal or stock exchange requirements, including by expressly permitting (or,
if applicable, requiring) the Company to revoke, recover and/or clawback
any payment or benefit under this Agreement.
11.    Obligations of the Executive. The Executive agrees that if a Change in
Control shall occur, the Executive shall not voluntarily leave the employ of the
Company without Good Reason during the 90-day period immediately following a
Change in Control.
12.    Successors’ Binding Obligation.
(a)    This Agreement shall not be terminated by any merger, consolidation or
corporate reorganization of the Company (a “Company Change”) or transfer of
assets. In the event of any Company Change or transfer of assets, the provisions
of this Agreement shall be binding upon the surviving or resulting corporation
or any person or entity to which the assets of the Company are transferred.


8



--------------------------------------------------------------------------------





(b)    The Company agrees that concurrently with any Company Change or transfer
of assets, it will cause any successor or transferee unconditionally to assume
by written instrument delivered to the Executive (or his beneficiary or estate)
all of the obligations of the Company hereunder. Failure of the Company to
obtain such assumption prior to the effectiveness of any such Company Change or
transfer of assets that results in a Change in Control shall constitute Good
Reason hereunder and shall entitle the Executive to compensation and other
benefits from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination. For purposes of implementing the foregoing, the date on which any
such Company Change or transfer of assets becomes effective shall be deemed the
date Good Reason occurs, and the Executive may terminate employment for Good
Reason on or following such date.
(c)    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amounts would be payable to the Executive hereunder had the Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by the Executive to receive such amounts or, if no person
is so appointed, to the Executive’s estate.
13.    Notice.
(a)    For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:
If to the Executive:
[NAME/ADDRESS]




If to the Company:


Trimble Inc.
935 Stewart Drive
Sunnyvale, California 94085
Attention: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile to a location provided by the other party
hereto.


9



--------------------------------------------------------------------------------





(b)    A written notice of the Executive’s Date of Termination by the Company or
the Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the Date of Termination date (which
date shall not be less than fifteen (15) nor more than sixty (60) days after the
giving of such notice). The failure by the Executive or the Company to set forth
in such notice any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
14.    Full Settlement; No Mitigation. The Company’s obligation to make any
payments provided for by this Agreement to the Executive and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others, except as otherwise provided
in Section 10. In no event shall the Executive be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.
15.    Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.
16.    Governing Law; Validity. The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.
17.    Entire Agreement; Counterparts. This Agreement contains all the
understanding between the parties hereto pertaining to the subject matter hereof
and supersedes all undertakings, promises and agreements, whether oral or in
writing, previously entered into between them with respect to the subject matter
herein. This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument. The effectiveness of any such documents and signatures shall
have the same force and effect as manually signed originals and shall be binding
on the parties to the same extent as a manually signed original thereof.
18.    Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the


10



--------------------------------------------------------------------------------





Executive or the Company may have hereunder, including without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement. Except as otherwise specifically provided herein, the rights
of, and benefits payable to, the Executive, his estate or his beneficiaries
pursuant to this Agreement are in addition to any rights of, or benefits payable
to, the Executive, his estate or his beneficiaries under any other employee
benefit plan or compensation program of the Company.


11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year set forth below.
TRIMBLE INC.
By:_____________
 
 
 
 
Name:________________
 
 
 
 
Title:__________________
 
 
 
 
 
 
 
 
 
Date:____________
 
 
 
 
 
 
 
 
 

EXECUTIVE:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 











SIGNATURE PAGE TO
EXECUTIVE SEVERANCE AGREEMENT
12





--------------------------------------------------------------------------------












Schedule to Exhibit 10.1


The Change in Control Severance Agreements with Bryn Fosburgh, James Veneziano,
Chris Gibson and James Kirkland include provisions that preserve the existing
"single trigger" change in control vesting acceleration of previously granted
stock options, and provide for an additional twelve (12) month extension to
exercise such options.




13

